Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered July 11, 1994, convicting him of criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, resisting arrest, and menacing in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Many of the defendant’s claims that statements by the prosecutor during summation constitute reversible error are unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250). While some of the alleged errors which are preserved for appellate review pertain to comments which would have been better left unsaid, reversal is not warranted under the circumstances of this case (see, People v Crimmins, 36 NY2d 230, 242). Copertino, J. P., Santucci, Joy and Goldstein, JJ., concur.